Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 14 and 15, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4-11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huber et al. (USPGPub 2007/0104925).
	Regarding claims 4-10, Huber teaches forming a random polymer (which implies graft polymerization, although that is a processing limitation not required to be followed in a product claim so long as it could have been used to product the prior art product) of a polymer comprising PE, acrylic acid (5-15%, which reads upon a range of “about 20%”) and methyl acrylate blocks (0-35%) and wherein the acid moieties may be protonated [0052].  Further it is noted that the polymer of the prior art is formed into a coating that coats a mold (claim 1).
	Regarding claim 11, given that PE has a very low glass transition temperature it would be expected that a polymer combining PE, acrylic acid and methyl acrylate would have a lower glass transition than that of the polymer described in the current specification. 
	Regarding claim 14, the polymer of the prior art would reasonably have the same antimicrobial and antithrombogenic properties of the polymer claimed and would not be expected to release particulates, would be similarly lubricious to the polymer claimed and be resistant to delamination and cracking based on the intended purpose of the manufactured polymer as described by Huber and the problems that it solves [0003-0009].
	Regarding claim 15, the polymer of Huber would react reasonably react to pH changes in a manner akin to the polymer of the current application.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huber et al. (USPGPub 2007/0104925) as applied to claims 4-11 and 13-15 above and further in view of Tramontano et al. (USPGPub 2016/0166738).
Regarding claims 16-17, the teachings of Huber are as shown above. Huber fails to teach wherein the coating further comprises any of the materials listed. However, Tramontano teaches that it is known to incorporate chlorhexidine and silver carbonate into both polyacrylate polymers and polymers comprising polyethylene for the purpose of providing antimicrobial activity to said polymers [0004-0007].  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the chlorhexidine and silver carbonate of Tramontano in the polyethylene/acrylic acid/methyl acrylate copolymer of Huber in order to provide said copolymer with antimicrobial activity as described by Tramontano.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion




	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717